 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DAVID CUMMINGS,                       )   Case No. CV 16-4891 AG(JC)
                                           )
12                        Petitioner,      )
                                           )
13                  v.                     )   ORDER ACCEPTING FINDINGS,
                                           )   CONCLUSIONS, AND
14                                         )   RECOMMENDATIONS OF
     D. ASUNCION,                          )   UNITED STATES MAGISTRATE
15                                         )   JUDGE
                                           )
16                        Respondent.      )
                                           )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative First
19
   Amended Petition for Writ of Habeas Corpus by a Person in State Custody
20
   (“Petition”) and all of the records herein, including the September 4, 2019 Report
21
   and Recommendation of United States Magistrate Judge (“Report and
22
   Recommendation”), and petitioner’s objections to the Report and Recommendation
23
   (“Objections”). The Court has further made a de novo determination of those
24
   portions of the Report and Recommendation to which objection is made. The
25
   Court concurs with and accepts the findings, conclusions, and recommendations of
26
   the United States Magistrate Judge and overrules the Objections.
27
28
          IT IS HEREBY ORDERED that the Petition is denied, this action is
 1 dismissed with prejudice and Judgment be entered accordingly.
 2        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 3 the Judgment herein on petitioner and on respondent’s counsel.
 4        IT IS SO ORDERED.
 5
 6 DATED: November 21, 2019
 7
 8                                 ________________________________________
 9                                 HONORABLE ANDREW J. GUILFORD
                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
